To compel respondent to vacate an order granting a defendant leave to amend its plea by adding an affidavit, denying the execution of certain bonds sued upon.
Denied December 24, 1890.
Held, (1) that the allowance of an amendment, as in the nature of one to cover proofs, is within the discretion of the trial judge; (2) that only the trial judge to whom the case has been submitted for decision can properly hear and pass upon such a motion, and (3) that such motion is properly heard by the circuit judge before whom the suit was tried, though at the time of the entry of the motion the county in which the suit was tried has been made a part of another judicial circuit. See No. 890.